Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ARIZONA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Jason                                                           Christine
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        Daniel                                                          Marie
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Miller                                                          Miller
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-6963                                                     xxx-xx-3275
     Individual Taxpayer
     Identification number
     (ITIN)




               Case 4:19-bk-09658-SHG
Official Form 101
                                            Doc 1 Filed 08/01/19 Entered 08/01/19 16:45:50
                                  Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                               Desc   page 1
                                           Main Document                  Page 1 of 12
Debtor 1   Jason Daniel Miller
Debtor 2   Christine Marie Miller                                                                     Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 910 S. Phelps Dr.
                                 Apache Junction, AZ 85120
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Pinal
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                          Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                         I have lived in this district longer than in any              have lived in this district longer than in any other
                                         other district.                                               district.

                                         I have another reason.                                        I have another reason.
                                         Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




              Case 4:19-bk-09658-SHG
Official Form 101
                                           Doc 1 Filed 08/01/19 Entered 08/01/19 16:45:50
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                            Desc        page 2
                                          Main Document                  Page 2 of 12
Debtor 1    Jason Daniel Miller
Debtor 2    Christine Marie Miller                                                                         Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee             I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                          about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                          order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                          a pre-printed address.
                                          I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                          The Filing Fee in Installments (Official Form 103A).
                                          I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                          but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                          applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                          the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for              No.
     bankruptcy within the
     last 8 years?                   Yes.
                                               District                                  When                            Case number
                                               District                                  When                            Case number
                                               District                                  When                            Case number



10. Are any bankruptcy               No
    cases pending or being
    filed by a spouse who is         Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                               Debtor                                                                   Relationship to you
                                               District                                  When                           Case number, if known
                                               Debtor                                                                   Relationship to you
                                               District                                  When                           Case number, if known



11. Do you rent your                 No.        Go to line 12.
    residence?
                                     Yes.       Has your landlord obtained an eviction judgment against you?
                                                          No. Go to line 12.
                                                          Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                          this bankruptcy petition.




              Case 4:19-bk-09658-SHG
Official Form 101
                                           Doc 1 Filed 08/01/19 Entered 08/01/19 16:45:50
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                                Desc       page 3
                                          Main Document                  Page 3 of 12
Debtor 1    Jason Daniel Miller
Debtor 2    Christine Marie Miller                                                                         Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




              Case 4:19-bk-09658-SHG
Official Form 101
                                           Doc 1 Filed 08/01/19 Entered 08/01/19 16:45:50
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                            Desc       page 4
                                          Main Document                  Page 4 of 12
Debtor 1    Jason Daniel Miller
Debtor 2    Christine Marie Miller                                                                     Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




              Case 4:19-bk-09658-SHG
Official Form 101
                                           Doc 1 Filed 08/01/19 Entered 08/01/19 16:45:50
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                             Desc        page 5
                                          Main Document                  Page 5 of 12
Debtor 1    Jason Daniel Miller
Debtor 2    Christine Marie Miller                                                                        Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under             No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that            Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do            1-49                                            1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                             50-99
                                     100-199                                         10,001-25,000                                 More than100,000
                                     200-999

19. How much do you                  $0 - $50,000                                    $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to          $50,001 - $100,000                              $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                     $100,001 - $500,000                             $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                           $100,000,001 - $500 million                   More than $50 billion


20. How much do you                  $0 - $50,000                                    $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities        $50,001 - $100,000                              $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                     $100,001 - $500,000                             $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                           $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Jason Daniel Miller                                           /s/ Christine Marie Miller
                                 Jason Daniel Miller                                               Christine Marie Miller
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 CHawks1974@gmail.com                                              Crstn1227@yahoo.com
                                 Email Address of Debtor 1                                         Email Address of Debtor 2

                                 Executed on     August 1, 2019                                    Executed on     August 1, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY
              Case 4:19-bk-09658-SHG
Official Form 101
                                           Doc 1 Filed 08/01/19 Entered 08/01/19 16:45:50
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                                 Desc       page 6
                                          Main Document                  Page 6 of 12
Debtor 1   Jason Daniel Miller
Debtor 2   Christine Marie Miller                                                                         Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/                                                                Date         August 1, 2019
                                K.Neeley/C.Dutkiewicz/D.Paulsen/N.VanVleet
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                K.Neeley/C.Dutkiewicz/D.Paulsen/N.VanVleet 25899 /
                                Printed name

                                Neeley Law Firm, PLC
                                Firm name

                                2250 E. Germann Rd., Suite 11
                                Chandler, AZ 85286
                                Number, Street, City, State & ZIP Code

                                Contact phone     480.802.4647                               Email address         ECF@neeleylaw.com
                                25899 / 24962 / 29225 / 26933 AZ
                                Bar number & State




             Case 4:19-bk-09658-SHG
Official Form 101
                                          Doc 1 Filed 08/01/19 Entered 08/01/19 16:45:50
                                Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                              Desc       page 7
                                         Main Document                  Page 7 of 12
Miller, Jason and Christine -
ALLY FINANCIAL
PO BOX 380901
BLOOMINGTON MN 55438

     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




ALLY FINANCIAL
PO BOX 130424
SAINT PAUL MN 55113


AMERICAN EXPRESS
PO BOX 981535
EL PASO TX 79998-1535


AMERICAN EXPRESS
PO BOX 10396
DES MOINES IA 50306-0396


AMERICAN EXPRESS
PO BOX 6985
BUFFALO NY 14240-6985


AMERICAN EXPRESS
PO BOX 297858
FORT LAUDERDALE FL 33329-7879


ARIZONA DEPARTMENT OF REVENUE
C/O TAX, BANKRUPTCY, AND COLLECTIONS
2005 N. CENTRAL AVE., STE. 100
PHOENIX AZ 85004


BANK OF AMERICA
4909 SAVARESE CIRCLE
FL1-908-01-50
TAMPA FL 33634


BANK OF AMERICA, N.A.
PO BOX 982284
EL PASO TX 79998-2238


BEST BUY CREDIT SERVICES
PO BOX 790441
SAINT LOUIS MO 63179


CAPITAL ONE BANK (USA), N.A.
PO BOX 71083
CHARLOTTE NC 28272-1083


CAPITAL ONE BANK (USA), N.A.
PO BOX 30285
SALT LAKE CITY UT 84130-0258


         Case 4:19-bk-09658-SHG   Doc 1 Filed 08/01/19 Entered 08/01/19 16:45:50   Desc
                                  Main Document    Page 8 of 12
Miller, Jason and Christine -
CENTURYLINK
PO BOX 91155
SEATTLE WA 98111-9255


CENTURYLINK
118 S. 19TH ST.
OMAHA NE 68102


CHASE BANK USA, N.A.
PO BOX 740933
DALLAS TX 75374


CHASE BANK USA, N.A.
PO BOX 15298
WILMINGTON DE 19850


CITIBANK | BESTBUY
PO BOX 790034
SAINT LOUIS MO 63179


EOS CCA
700 LONGWATER DR.
NORWELL MA 02061


EOS CCA
PO BOX 981002
BOSTON MA 02298-1002


EOS CCA
ATTN: BANKRUPTCY
PO BOX 329
NORWELL MA 02061


EQUIFAX CREDIT INFORMATION SERVICES, INC
PO BOX 740241
ATLANTA GA 30374


EXPERIAN INFORMATION SOLUTIONS, INC.
PO BOX 4500
ALLEN TX 75013


INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346
PHILADELPHIA PA 19101


MARCUS BY GOLDMAN SACHS
ATTN: BANKRUPTCY
PO BOX 45400
SALT LAKE CITY UT 84145

        Case 4:19-bk-09658-SHG   Doc 1 Filed 08/01/19 Entered 08/01/19 16:45:50   Desc
                                 Main Document    Page 9 of 12
Miller, Jason and Christine -
NORTHERN ARIZONA HEALTHCARE
1200 N. BEAVER ST.
FLAGSTAFF AZ 86001


ORTHOARIZONA
3033 N. 44TH ST. STE 100
PHOENIX AZ 85018-7227


ORTHOARIZONA
2940 E. BANNER GATEWAY DR., STE. 200
GILBERT AZ 85234


SIMONMED
PO BOX 53582
PHOENIX AZ 85072


SIMONMED
PO BOX 204165
DALLAS TX 75320-4165


SONORA QUEST LABORATORIES
PO BOX 52880
PHOENIX AZ 85072


SONORA QUEST LABORATORIES
1255 W. WASHINGTON STREET
TEMPE AZ 85281


SONORA QUEST LABORATORIES
PO BOX 67150
PHOENIX AZ 85082-7150


SONORAN WELLS HOA
C/O TRESTLE MANAGEMENT GROUP
PO BOX 29170
PHOENIX AZ 85038-9170


SPECIALIZED LOAN SERVICING, LLC
8745 LUCENT BLVD., #300
LITTLETON CO 80129


SPECIALIZED LOAN SERVICING, LLC
ATTN: BANKRUPTCY
PO BOX 636005
LITTLETON CO 80163


SYNCHRONY BANK | CARE CARE/DISCOUNT TIRE
ATTN: BANKRUPTCY DEPARTMENT
PO BOX 965060
ORLANDO FL 32896-5060

        Case 4:19-bk-09658-SHG    Doc 1 Filed 08/01/19 Entered 08/01/19 16:45:50   Desc
                                 Main Document    Page 10 of 12
Miller, Jason and Christine -
SYNCHRONY BANK | CARE CREDIT
ATTN: BANKRUPTCY DEPARTMENT
PO BOX 965060
ORLANDO FL 32896-5060


SYNCHRONY BANK | JCPENNEY
ATTN: BANKRUPTCY DEPARTMENT
PO BOX 965060
ORLANDO FL 32896-5060


THE ORTHOPEDIC CLINIC
2222 E. HIGHLAND AVE.
SUITE 300
PHOENIX AZ 85016


THE ORTHOPEDIC CLINIC
ATTN: 22527R
PO BOX 14000
BELFAST ME 04915-4033


TOYOTA FINANCIAL SERVICES
PO BOX 8026
CEDAR RAPIDS IA 52409-8026


TRANSUNION CONSUMER SOLUTIONS
PO BOX 2000
CHESTER PA 19016-2000


TRANSWORLD SYSTEMS, INC.
PO BOX 17221
WILMINGTON DE 19850


TRANSWORLD SYSTEMS, INC.
500 VIRGINIA DR., STE. 514
FORT WASHINGTON PA 19034-2707


VW CREDIT
P.O. BOX 3
HILLSBORO OR 97123


WAKEFIELD & ASSOCIATES, INC.
10800 E. BETHANY DR., #450
AURORA CO 80014


WAKEFIELD & ASSOCIATES, INC.
PO BOX 441590
AURORA CO 80044


WAKEFIELD & ASSOCIATES, INC.
PO BOX 58
FORT MORGAN CO 80701
        Case 4:19-bk-09658-SHG Doc 1 Filed 08/01/19 Entered 08/01/19 16:45:50   Desc
                               Main Document   Page 11 of 12
Miller, Jason and Christine -
WAKEFIELD & ASSOCIATES, INC.
7005 MIDDLEBROOK PIKE
KNOXVILLE TN 37909


WALGREENS TAKE CARE HEALTH SYSTEMS, LLC
PO BOX 74008594
CHICAGO IL 60674-8594




       Case 4:19-bk-09658-SHG    Doc 1 Filed 08/01/19 Entered 08/01/19 16:45:50   Desc
                                Main Document    Page 12 of 12
